Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-5 are dependent on Claim 1. Regarding Claim 1, Moriguchi et al. (US 20140102065 A1) (hereinafter “Moriguchi”) teaches the first three elements of the claim, hereinafter (1a), (1b), and (1c), respectively, but does not teach the last two elements of the claim, hereinafter (1d) and (1e), respectively. Giere (US 9693501 B2) teaches (1d); the prior art does not teach or suggest (1e). Moriguchi teaches
(1a), an electric work vehicle comprising: a vehicle body having traveling wheels (Figure 2, below; Paragraph 0079: “The electric lawn mower 10 includes a chassis (a vehicle body frame: machine body) 11, a pair of front tires 12 located at the front lower part of the chassis 11, and a pair of rear tires (running wheels) 13 located at the rear lower part thereof and the like.”);
(1b), a traveling motor capable of driving the traveling wheels (Paragraph 0007: “According to the invention of Claim 1, there is provided an electric work machine that includes a working unit; a working unit motor configured to drive the working unit; running wheels; a running motor configured to rotate the running wheels…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Moriguchi)
(1c), a battery unit having, at one end portion thereof, a pair of left and right leg wheels, the battery unit being detachably attachable to a battery storage section of the vehicle body and capable of supplying electric power to the traveling motor (Figure 2, Reference Character 25, above; Figure 3, below; Paragraph 0082: “Electric power of two mower motors 15 and two running motors 16 is supplied from a battery car 25. The battery car 25 is provided in the rear portion of the machine body. Specifically, the battery car 25 is disposed between the pair of rear tires 13 and 13 and in the rear end of the chassis 11 in the freely attachable and detachable manner. The battery car 25 includes four driven type wheels.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Moriguchi)
As indicated above, Moriguchi teaches (1a), (1b), and (1c) but does not teach (1d). Giere teaches
(1d), a lift-up member provided at an area of the other end portion opposite to the side on which the leg wheels are located in the battery unit and capable of lifting up one end side of the vehicle body (Giere Figure 2, below; “Summary of the Invention” Paragraph 1: “…the scissor lift deck height adjustment mechanism cooperates with the frame and the deck to allow rotation of the deck about a front end of the deck between the cutting configuration and a maintenance configuration.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Giere)
	As indicated above, the prior art does not teach or suggest that
	(1e), the battery unit, when detached from the battery storage section, is posture-switchable between a flat placement state in which the leg wheels and the other end portion thereof are placed in contact with the ground surface and a tilted posture in which the battery unit can stand on its own with the other end portion thereof being located higher than the leg wheels. The closest prior art, again Moriguchi, teaches a battery unit detachable from the battery storage section (Moriguchi Figure 3, above) but does not teach a battery unit switchable between a flat placement state and a tilted posture.
Claims 6-8 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 6; Claims and 8 are dependent on Claim 6. Regarding Claim 6, Moriguchi et al. (US 20140102065 A1) (hereinafter “Moriguchi”) teaches the first three elements of the claim, hereinafter (6a), (6b), and 
(6a), an electric work vehicle comprising: a vehicle body having traveling wheels (see (1a), above);
(6b), a traveling motor capable of driving the traveling wheels (see (1b), above);
(6c), a battery unit having, at one end portion thereof, a pair of left and right leg wheels, the battery unit being detachably attachable to a battery storage section of the vehicle body and capable of supplying electric power to the traveling motor (see (1c), above).
As indicated above Moriguchi does not teach (1d) or (1e). The prior art does not teach or suggest
 (6d), a towing portion provided at the vehicle body and capable of towing the battery unit not attached to the battery storage section. The closest reference, again Moriguchi, teaches a handle which would enable the battery to be towed (Figure 2, above; Figure 3, Reference Character 30, above) but does not teach a towing portion is provided at the vehicle body.
Further, the prior art does not or suggest
 (6e), a handle provided at the battery unit and capable of towing the battery unit, wherein the towing portion and the handle are engageable with each other. The closest reference, again Moriguchi, teaches a handle at the battery but does not teach engagement between the handle and a towing portion.
Claim 9 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 9. Regarding Claim 9, Moriguchi et al. (US 20140102065 A1) (hereinafter “Moriguchi”) teaches the first two elements of the claim, hereinafter (9a) and (9b), respectively, but does not teach the last three 
(9a), an electric work vehicle comprising: a vehicle body having traveling wheels (see (1a), above;
(9b), a traveling motor capable of driving the traveling wheels (see (1b), above).
As indicated above, Moriguchi does not teach (9c), (9d), or (9e). The prior art does not teach or suggest
(9c), a battery unit having, at one end portion thereof, a pair of left and right leg wheels, the battery unit being detachably attachable to a battery storage section provided at a rear portion of the vehicle body and capable of supplying electric power to the traveling motor (see (6c), above);
(9d), a towing portion provided at a front portion of the vehicle body and capable of towing the battery unit not attached to the battery storage section (see (6d), above);
(9e), a handle provided at an upper portion of the battery unit and capable of towing the battery unit, wherein the towing portion and the handle are engageable with each other (see (6e), above).
Claim 10 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 9. Regarding Claim 9, Moriguchi et al. (US 20140102065 A1) (hereinafter “Moriguchi”) teaches the first three elements of the claim, hereinafter (10a), 10b), and (10c), respectively, but does not teach the last element of the claim, hereinafter (10e). The prior art does not teach or suggest (10d). Moriguchi teaches

(10b), a traveling motor capable of driving the traveling wheels (see (1b), above);
(10c), a battery unit having, at one end portion thereof, a pair of left and right leg wheels, the battery unit being detachably attachable to a battery storage section of the vehicle body and capable of supplying electric power to the traveling motor (see (1c), above).
As indicated above, Moriguchi does not teach (10d). The prior art does not teach or suggest
(10d), a towing portion capable of towing the battery unit not attached to the battery storage section, wherein, during the towing of the battery unit, the pair of left and right leg wheels are in contact with a ground surface. The closest reference, again Moriguchi, teaches a handle at the battery but does not teach engagement between the handle and a towing portion (see (6d), above) or a pair of leg wheels in contact with a ground surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618